Citation Nr: 0917339	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-36 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  In particular, he 
claims that he was exposed to loud noise from firearms, 
aircraft engines, rockets, mortars and artillery during his 
military service.  

Historically, the Veteran served on active duty in the Air 
Force from July 1968 to April 1972.  His June 1968 enlistment 
examination included an audiological evaluation, which 
revealed pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
10
0
0

The Veteran's separation examination, performed in February 
1972, included an audiological evaluation, which revealed 
pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

After his discharge from the service, the first medical 
evidence of record noting complaints or diagnosis of hearing 
loss or tinnitus is the Veteran's claim filed herein in July 
2005.  Subsequent VA audiometric testing in March 2006 
revealed audiometric findings reflective of bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  The March 
2006 examination report also noted a diagnosis of tinnitus.  

Two VA medical opinions of record, dated in March 2006 and in 
July 2008, found that the Veteran's bilateral hearing loss 
was not the result of his military service.  These opinions, 
however, are premised in part on the assumption that because 
the Veteran's service medical records documented normal 
auditory thresholds for VA purposes under the provisions of 
38 C.F.R. § 3.385 at entrance and separation, his hearing 
loss was not incurred during military service.  

The Board finds that these opinions do not address whether 
the Veteran's hearing loss was incurred in service, 
regardless of whether it was shown to meet the provisions of 
38 C.F.R. § 3.385 in service or on service separation.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if 
hearing loss as defined by 38 C.F.R. § 3.385 is not shown in 
service or at separation from service, service connection can 
be established if medical evidence shows that it is actually 
due to incidents during service).  If the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometric test results reflecting an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, VA must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.  

In this case, as in Hensley, comparison of the audiology 
reports from the Veteran's June 1968 enlistment examination 
and his February 1972 separation examination shows an upward 
shift in tested thresholds at the 500, 1000, 2000, 3000 and 
4000 hertz levels in both ears.  Under these circumstances, 
the Veteran should be provided with a new VA audiological 
examination to determine the etiology of his bilateral 
hearing loss.  The examiner should also consider the etiology 
of the Veteran's tinnitus, which the VA examinations noted 
was due to the same etiology as the Veteran's hearing loss.
 
Accordingly, the case is remanded for the following actions:

1.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
bilateral hearing loss and tinnitus 
found.  The claims folder must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies, 
to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must 
state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 2000, 
3000, and 4000 Hertz, provide the 
puretone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland 
CNC test.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion, in light of the 
service and post service evidence of 
record, as to whether any current hearing 
loss or tinnitus is related to the 
Veteran's period of military service 
(July 1968 to April 1972), or to any 
incident therein, to include as due to 
noise exposure.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
Veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner must be 
mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss began as a result of inservice noise 
exposure.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If either claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




